In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1861V
                                          UNPUBLISHED


    KEVIN T. GAINES,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: February 15, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Howard Dale Mishkind, Mishkind Law Firm Co., L.P.A., Beachwood, OH, for Petitioner.

Matthew Murphy, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On December 9, 2019, Kevin T. Gaines filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on December
19, 2016. Petition at ¶¶ 2-3; Stipulation, filed February 15, 2022, at ¶¶ 2-4. Petitioner
further alleges the vaccine was administered in the United States, he experienced the
residual effects of his condition for more than six months, and there has been no prior
award or settlement of a civil action for damages as a result of his condition. Petition at
¶¶ 2, 5, 7; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained a SIRVA
Table injury; denies that the flu vaccine caused petitioner’s alleged shoulder injury, [or]
any other injury; and denies that his current condition is a sequelae of a vaccine-related
injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on February 15, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $70,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

KEVfN GAfNES,                                          )
                                                       )
                         Petitioner,                   )
                                                       )
        v.                                             )   No. l9-l861V
                                                       ) Chiof Special Master Corcoran
SECRETARY OF                                           ) ECF
HEALTH AND HUMAN SERVICES,                             )
                                                      )
       Respondent.                                    )
________________                                      )

                                            STIPULATION

        The parties hereby stipulate to the following matters:

          I. Kevin Gaines ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the seasonal influenza ("flu") vaccination, which is a vaccine contained in the Vaccine Injury

Table (the "Table"), 42 C.F.R § 100.3 (a).

       2. Petitioner received a flu vaccine in his left arm on December 19, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he sustained a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in tbe Table following administration of the flu

vaccine, or in the alternative, that his alleged shoulder injury was caused-in-fact by the vaccine.

He further alleges that he experienced the residual effects of this condition for more than six

months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.